                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    v.                                                 NO.   04-94

    DONALD SYLVESTER                                   SECTION “F”


                             ORDER AND REASONS

         “Eligibility for resentencing under the First Step Act does

not equate to entitlement. . . . To the contrary, the decision

whether to wield the resentencing authority granted by the First

Step Act is one committed to the court’s discretion.”                United

States v. Batiste, 980 F.3d 466, 471 (5th Cir. 2020) (citations

omitted).

         Because there is no world in which it would be a just and

beneficial use of this Court’s discretion to afford any permissive

leniency to a defendant serving a life sentence for murdering a

federal witness in exchange for $5000, 1 the defendant’s motion for




1    The weaknesses in the defendant’s position do not end with
the revolting nature of his crimes, which sadly are not limited to
the murder-for-hire at the heart of this case.      The Government
notes, for instance, that the jury found the defendant guilty of
conspiring to distribute five kilograms of powder cocaine and
merely five grams of crack cocaine. For that reason, whether or
not the defendant’s drug dealing conviction is implicated by the
First Step Act and the Fair Sentencing Act as a technical matter,
it is certainly not an example of the kind of disparate sentencing
outcome that motivated Congress’s passage of the First Step Act.

                                     1
a   sentence   reduction   under   the   First   Step   Act   is   DENIED,

irrespective of whether the defendant is eligible for a reduction

under the statute and its many technicalities. 2

                             New Orleans, Louisiana, June 30, 2021


                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




2    In dutifully devoting extensive attention to the issue of the
defendant’s eligibility for a sentence reduction under the First
Step Act, the parties bury the lede. Indeed, an Act of Congress
giving federal courts discretion to reconsider the sentences of
certain (mostly nonviolent) offenders is little help to a defendant
whose conviction for a gruesome contract-killing was sustained on
appeal and collateral review.

                                     2
